 



Exhibit 10.2
FIRST CITIZENS BANC CORP
2000 STOCK OPTION AND STOCK
APPRECIATION RIGHTS PLAN
AMENDED AND RESTATED
INCENTIVE STOCK OPTION AGREEMENT
     This Incentive Stock Option Agreement (the ‘“Option Agreement”) is entered
into as of April 15, 2003 (“Grant Date”), between First Citizens Banc Corp, an
Ohio corporation (the “Company”), and                                         ,
an employee of the Company (the “Optionee”).
     1. Grant of Options. Pursuant to the First Citizens Banc Corp Amended and
Restated 2000 Stock Option and Stock Appreciation Rights Plan, a copy of which
is attached hereto (the “Plan”), and authorization by the Compensation, Benefits
and Liability Committee (“Committee”) and approval of the Board of Directors of
the Company (“Board”), the Company hereby grants to the Optionee an option (the
“Option”) to purchase                     shares of the Company’s common stock,
without par value (“Stock”) at the prices and on such other terms and conditions
as are hereinafter provided. The Optionee agrees that as holder of the Option
such Optionee shall have no rights of or as a shareholder or otherwise in
respect of any of the shares of Stock as to which the Option shall not have
effectively been exercised as herein provided.
     2. Designation of Incentive Stock Options. The number of Option shares of
Stock granted hereunder are hereby designated incentive stock options, as that
term is defined in Section 422(b) of the Internal Revenue Code of 1986, as
amended (“Code”) (the “ISO Shares”); provided, however, that if pursuant to any
provision of the Plan or amendment to this Option Agreement any of the Option
shares hereby granted become exercisable sooner than as provided in Section 4
hereof, then the number of Option shares that may be ISO Shares with respect to
any calendar year during which they are first exercisable shall be limited to
the quotient obtained by dividing $100,000 by the Option Price set forth in
Section 3 hereof. Optionee agrees that, in the event the Optionee disposes of
any of the ISO Shares within one year after the date of exercise of the Option
to purchase same, the Optionee will promptly notify the Company of such
disposition. Such notice shall be in writing and shall specify (i) the number of
ISO Shares so disposed of, (ii) the price paid for such shares by the Optionee
upon the exercise of the option, and (iii) the price or other consideration
received for such shares. All certificates for Stock issued upon the exercise of
the Option to purchase ISO Shares shall bear such legend or other distinctive
impression, as determined by the Committee, as will notify the transfer agent of
such Stock to advise the Company of the disposition of ISO Shares within one
year after the issuance thereof.
     3. Option Price. The Option shall be exercisable at a price of $35.00 per
share of Stock (the “Option Price”).
     4. Exercise Period. Except as provided in Paragraph 13, the Option may be
exercised by the Optionee, in whole or in part, prior to the earlier of (i) the
termination of the

 



--------------------------------------------------------------------------------



 



Optionee’s employment with the Company or any of its subsidiaries for any
reason, or (ii) April 15, 2013, in accordance with the following schedule:
          100% commencing on the effective date of this Option Agreement
     5. Exercise of the Option. The Option shall be exercised by delivery to the
Company of a written statement in the form attached hereto entitled “Incentive
Stock Option Exercise Form”. At the time of exercise of the Option by such
delivery, the Optionee shall pay such amount as required under Paragraph 6
herein together with an amount in cash equal to the amount of all applicable
withholding taxes (or, in the Committee’s sole discretion, a withholding
authorization acceptable to the Committee). Upon receipt of such payment for the
Stock being purchased and compliance by the Optionee with the terms and
conditions hereunder, the Company shall promptly cause certificate(s) for such
Stock to be delivered to the Optionee.
     6. Payment of Option Price. At the time of exercise of the Option, the
Optionee shall pay to the Company the full Option Price for the Stock being
purchased in cash.
     7. Compliance With Securities Laws. The exercise of the Options and the
issuance of Stock pursuant thereto shall be contingent upon either the prior
registration of the Stock under the Securities Act of 1933, as amended (the
“Securities Act”) and such federal and state laws, rules, and regulations as may
be applicable or promulgated thereunder, or a determination by the Company that
the issuance of such Stock will be a transaction exempt from such registration.
The Company anticipates that shares of Stock, when and if issued to the
Optionee, will be “restricted securities” as that term is defined in Rule 144
under the Securities Act and, accordingly, such shares of Stock must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from registration is available. The Optionee understands and agrees
that the Company is not under any obligation to register shares of Stock or to
comply with Regulation A or any other exemption under the Securities Act. As a
condition to the grant and/or exercise of the Options, the Optionee agrees to
execute one or more undertakings, in the form prescribed by the Board, that the
Stock is being acquired for investment only and without any present intention of
resale or other distribution, or that the Stock will not be offered for sale or
other distribution otherwise and pursuant to such condition or conditions as the
Board approves. The Company shall have the right to place upon any certificate
or certificates evidencing shares of Stock any such legends as the Board may
prescribe, including legends providing that the shares are subject to
registration requirements under the Securities Act and state securities laws and
that the shares are subject to the terms of this Option Agreement and the Plan.
     8. Non-transferability and Termination of Options. Except as otherwise
provided in Paragraph 9, the Option shall not be transferable or assignable and,
during the Optionee’s lifetime, shall be exercisable solely by the Optionee.
Except as otherwise provided in Paragraph 9, the Options shall terminate upon
termination of the Optionee’s employment with the Company or its subsidiaries
for any reason or any attempted sale, transfer or assignment of any such
Options, whether voluntarily or involuntarily. A transfer of employment between
and among the Company and is subsidiaries shall be considered as continuing
employment and shall not be a termination of employment for purposes of this
Option Agreement. In addition, temporary

-2-



--------------------------------------------------------------------------------



 



interruptions in employment caused by sickness or other approved leave of
absence shall not constitute termination of employment for purposes of this
Option Agreement.
     9. Retirement, Disability of Optionee or Death. If the Optionee terminates
employment due to Retirement (as defined in the Plan), becomes permanently and
totally disabled within the meaning of Section 22(e)(3) of the Code or dies
while in the employ of the Company or one of its subsidiaries, the Option may be
exercised during the time period from the date of the Optionee’s Retirement,
permanent and total disability, or death until the expiration of three
(3) months (or one year in the case of permanent and total disability) after the
date of the Optionee’s Retirement, permanent and total disability, or death by
the Optionee or by the deceased Optionee’s personal representative, as
applicable, or by any person who acquired the Options by bequest or inheritance
as a result of the death of the Optionee, subject to the terms and conditions
set forth herein.
     10. Adjustment for Stock Dividend, Stock Split or Capital Contribution. In
the event that a stock dividend is hereafter paid on outstanding Stock, or in
the event that the number of outstanding shares of Stock is hereafter increased
as a result of a stock split, and the Option is then unexercised, the number of
shares of Stock subject to the Option shall thereupon be increased by that
number of shares of Stock which would have been distributed with respect to the
Stock subject to the Option if the Stock subject to the Option had been
outstanding at the time of the dividend or stock split and the Option price per
share shall be adjusted to reflect such increased number of shares of Stock
subject to the Option. If any shareholder of the Company or any other person
should make a contribution to the capital of the Company without receiving any
securities of the Company in exchange therefor, then, and in such event, the
Option price per share shall be increased by an amount which is equal to the
amount of such contribution to the capital of the Company divided by the number
of issued and outstanding shares of common stock of the Company at the time of
such contribution.
     11. Additional Adjustments. In the event that there is any change in the
number of outstanding shares of Stock for which an adjustment is not provided by
Paragraph 10 of this Option Agreement, and the Option is then unexercised, the
Board may, in its sole discretion, require an adjustment in the number or kind
of shares of Stock subject to the Option and the Option Price and such
adjustment shall be binding and effective for all purposes hereof.
     12. Elimination of Fractional Shares. Any addition or adjustment provided
for in Paragraphs 10 and 11 hereof may be limited to the extent necessary to
prevent fractions of shares of Stock from becoming available under the Option.
     13. Change in Control Transaction. The Plan’s provisions concerning
exercise and termination of the Option shall apply in a Change in Control
Transaction (as defined in the Plan).
     14. Optionee Bound by the Plan. The Optionee hereby agrees to be bound by
all applicable provisions of the Plan. If any of the terms and provisions of
this Option Agreement are inconsistent or in conflict with the terms and
provisions of the Plan, the Plan shall supersede and prevail over such
inconsistent provisions hereof. The Committee shall have authority, subject to
the

-3-



--------------------------------------------------------------------------------



 



express provisions of the Plan and this Option Agreement, to establish, amend,
and rescind rules and regulations relating to the Plan, and to make all other
determinations in the judgment of the Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Option Agreement
in the manner and to the extent it shall deem expedient to carry the Plan into
effect and it shall be the sole and final judge of such expediency. All actions
by the Committee under the provisions of this Paragraph 14 shall be conclusive
for all purposes.
     15. Miscellaneous.
          a. No Shareholder Rights. The Optionee shall not, by virtue of holding
the Option, be entitled to any rights of a shareholder of the Company or any of
its subsidiaries.
          b. Lock-Up. The Optionee agrees that in connection with an initial
public offering of the Stock he will, if required by the Board, agree to such
restrictions on the resale of his Stock as shall be agreed to by other members
of management in connection therewith.
          c. Continued Employment. Nothing herein shall be deemed to create any
employment agreement or guaranty of continued employment or limit in any way the
Company’s or any subsidiary’s right to terminate the Optionee’s employment at
any time.
          d. Legend. The certificates for the shares of Stock issued pursuant to
exercise of the Options shall bear the following legend:
The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under any state securities laws, and may
not be sold or otherwise disposed of until the sale shall have been registered
under said Act and any applicable state securities laws, or until the
Corporation shall have received an opinion of counsel satisfactory to it that
such shares may be legally sold or otherwise transferred without such
registration. The shares represented by this certificate have been issued
pursuant to the exercise of an option to purchase such shares and are subject to
certain restrictions on transfer contained in the First Citizens Banc Corp 2000
Stock Option and Stock Appreciation Rights Plan and an Incentive Stock Option
Agreement entered into pursuant to such Plan. If shares represented by this
certificate are transferred within one (1) year of the date of this certificate,
the transfer agent must notify the Corporation.
          e. Entire Agreement. This Option Agreement, together with the Plan,
constitutes the entire agreement of the Company and its subsidiaries and the
Optionee regarding the subject matter of this Option Agreement and the Plan; and
all prior or contemporaneous agreements, understandings, representations and
statements, written or oral, are hereby merged herein.
          f. Binding Effect. This Option Agreement shall be binding upon the
parties hereto, their successors, heirs and permitted assigns.

-4-



--------------------------------------------------------------------------------



 



     16. Headings. The headings of the sections of this Option Agreement are
inserted for convenience only and shall not be deemed to be part hereof.
     17. Ohio Law to Apply. The place of administration of the Plan and this
Option Agreement shall be conclusively deemed to be within the State of Ohio,
and the validity, construction, interpretation, administration, and effect of
the Plan and this Option Agreement and the rights of any person having or
claiming to have an interest therein or thereunder shall be governed by and
determined exclusively and solely in accordance with the laws of the State of
Ohio.
     18. Dispute Resolutions. Any controversy or claim arising out of or
relating to this Option Agreement or the Plan, or any breach thereof, shall be
settled by arbitration in the City of Sandusky, Ohio, in accordance with the
commercial arbitration rules then in effect of the American Arbitration
Association (the “AAA Rules”), before a panel of three arbitrators, one of whom
shall be selected by the Company, the second of whom shall be selected by the
Optionee, and the third of whom shall be selected by the other two arbitrators;
provided, however, that to the extent that any of the AAA Rules or any portion
thereof is inconsistent with the provisions of this Paragraph 18, the latter
shall govern. If one of the parties fails or refuses to select an arbitrator
within thirty (30) days after the time of notification of demand for arbitration
by the other, or if the arbitrators selected by the Company and the Optionee
cannot agree on the selection of the third arbitrator within thirty (30) after
such time as the Company and the Optionee have each been notified of the
selection of the other arbitrator, the necessary arbitrator or arbitrators shall
be selected by a judge of general jurisdiction in the Court of Common Pleas of
Erie County, Ohio. Any award entered by the arbitrators shall be final, binding,
and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. The
arbitration provisions of this Paragraph 18 shall be specifically enforceable,
and constitute a waiver by each party of its right to commence an action in a
court of law.
     19. Optionee Acknowledgment. Optionee acknowledges receipt of a copy of the
Plan, which is annexed hereto, and represents that such Optionee is familiar
with the terms and provisions thereof, and hereby accepts the Option subject to
all the terms and provisions thereof. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan, this Option Agreement, or the Option.
     20. Counterparts. This Option Agreement may be executed in multiple
counterparts; each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Option Agreement to be
duly executed.

         
OPTIONEE
            FIRST CITIZENS BANC CORP
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

-6-



--------------------------------------------------------------------------------



 



FIRST CITIZENS BANC CORP
2000 STOCK OPTION AND STOCK
APPRECIATION RIGHTS PLAN
INCENTIVE STOCK OPTION EXERCISE FORM
     The undersigned holder of an Option to purchase shares of common stock,
without par value, or First Citizens Banc Corp (the “Company”) under an
Incentive Stock Option Agreement with the Company dated
                                         hereby exercises his/her Option to
purchase                      ISO Shares of such common stock of the Company at
the Option Price of $                     per share in accordance with the terms
and conditions of such Stock Option Agreement.

     
 
   
 
   
 
   
 
   
Date of Exercise
  Signature of Person
 
  Exercising Option

     Please type or print legibly your name as you want it to appear on your
stock certificate, your address and your social security number in the space
provided below.

             
Name:
                 
 
           
Address:
                 
 
  (Street)        
 
           
 
                 
 
  (City)   (State)   (Zip Code)

     
Social Security Number:
   
 
   

-7-